Alvey, C. J.,
filed the following dissenting opinion:
With the greatest respect for the opinions of others, I cannot agree to the opinion of the Court rendered in this case. The plea of infancy interpose'd here has the effect, and was intended to have the effect, of the plea of parol demurrer, as that a'nomalous and antiquated plea is defined by the common law, or rather the feudal law, in the principles of which the plea is founded. The second section of the Act of 1785, ch. 80, embodied in the Code as sec. 40 of Art. 75, seems to have been taken almost literally from the third book of Blachstone's Commentaries, page 300, where the parol demurrer is defined; and what the defence really is, and when it could be invoked iu England, before it was abolished by statute, may be seen in the case of Plasket vs. Beeby and others, 4 East, 485, where the form of the plea, and the prayer that the parol may demur, may be found. It is matter of defence only by way of suspension of the right to prosecute the action, until all the infants may arrive to the full age of twenty-one years. It is a dilatory plea, and, like all other dilatory pleas, it can*9not be pleaded with pleas in bar of the action; for if pleas in bar are interposed with dilatory pleas, or before matter pleaded in abatement or suspension of the action is disposed of by the Court, such dilatory defence is, by the well established principles of pleading, waived and abandoned. Chapman vs. Davis, 4 Gill, 166, 176; Cruzen vs. McKaig, 57 Md., 459; 14 How., 505; 12 Wall., 65, 84; Steph. Pl. 430, 431; 1 Chit. Pl., (16th Ed.,) 463. Here the infants, by their guardian, have pleaded “that the right of possession,” as well as the actual possession of the real estate sued for, is in them, which is a plea in bar of the right of the plaintiffs to recover; for the plaintiffs cannot recover, unless they have both the legal title and the immediate right of possession at the time of bringing the action. Wilson vs. Inloes, 11 G. & J., 233; Lannay vs. Wilson, 30 Md., 546. But with this plea in bar was also pleaded the infancy of the defendants, though without observing the formality of such plea, by praying the parol to demur. There was a motion by the plaintiff's that this dilatory plea should not be received, and I think that motion should have prevailed. In the case of Derisley vs. Custance, 4 T. Rep., 75, it was held, that an infant could not pray the parol to demur in any stage of the proceeding, after pleading to the merits of the suit. And in that case Mr. Justice Bulleb said: “If the defendant bad intended to take advantage of his infancy, he should have done it before he pleaded; for it is a dilatory plea, and does not go to the merits; it only suspends the proceeding.” The plea certainly has nothing to commend it, and the strictest rules ought to be applied to it.
But I dissent from the opinion of the majority of the Court upon a broader ground than that of mere matter of pleading. In my judgment that provision of the Code, taken from the Act of 1785, ch. 80, which authorizes the suspension of the prosecution of actions until the infant defendants, however young, attain full age, is contrary to *10the fundamental principles of right and justice, and is therefore unconstitutional and void. This is an action of ejectment, wherein it is alleged that the land sued for is the property of the plaintiffs and that it was tortiously entered upon hy the father of the defendants, and the plaintiffs wrongfully ejected therefrom. After the action was brought against the party alleged to be a wrong-doer, he died, and his infant children, as his heirs-at-law, some of them very young, have been made defendants. And because of this accidental change of parties, in the course of the proceeding, it is now determined that,.by virtue of the provision of the statute, these children of the party alleged to be the wrong-doer, is to be allowed to remain in possession and enjoyment of this property for the next twenty years to come, at the expiration of which time the property may be shown to be the rightful estate of the plaintiffs, after it has, perhaps, been devastated and ruined. And all this to be effected under the forms of law.
There are some things, I apprehend, that the Legislature cannot do, and among these is the exercise of power to take the private property of one man and confer it upon another, even for a limited period ór use; (University vs. Williams, 9 Gill, 365;) and that being so, it is difficult to distinguish that case from the present, where the law is made to operate to prevent the recovery by the owner of property wrongfully withheld from him. It is clearly a denial of justice; the closing of the Courts against a party who may have been grievously wronged, and whose property may be secured to the use of the infant defendants, against all right, for a period of half a life-time. In my judgment, a statute that works out such a result is in derogation, not only of the first principles of justice, but of the 19th section of the Declaration of Rights, which provides, “That every man, for any injury done to him in his person or property,ought to have remedy by the course of the law of the laud, and ought to have justice and right, freely *11without sale, fully without any denial, and speedily without delay, according to the law of the land.” If this declaration of fundamental principle is to have any force or effect in restraining legislative power, it would seem to he sufficient to protect the plaintiff's in this case against a great wrong, which they might show to exist, in violation of their right of property.
It is for the reasons that I have briefly assigned, that I feel constrained to dissent from the opinion of a majority of the Court.
(Filed 14th December, 1887.)